Citation Nr: 1433331	
Decision Date: 07/25/14    Archive Date: 07/29/14	

DOCKET NO.  09 10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the residuals of right leg amputation with loss of leg height and other residuals.  

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for degenerative joint disease of the spine with bone spurring and arthritis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a decision of April 2011, the Board noted that the Veteran had withdrawn from consideration the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right shoulder disorder, as well as for entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a detached rib.  Accordingly, those issues were dismissed.  At that same time, the Board remanded for additional development the issues of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of right leg amputation with loss of leg height and other residuals, and degenerative joint disease of the spine with bone spurring and arthritis, as well as entitlement to a total disability rating based upon individual unemployability.  The case is now, once more, before the Board for appellate review.  

It is noted that the Veteran appeared at a hearing before a representative of the Board in July 2010.  A transcript of that hearing is on file.  That individual no longer works at the Board.  The Veteran was sent a letter in May 2014 offering him a chance for another hearing if he so desired.  He was instructed that no response in 30 days would be taken to mean he did not want an additional hearing.  As of this date, no response has been received.  His representative has entered a written presentation in support of these claims.  Thus the Board will proceed with the appeal.


FINDINGS OF FACT

1.  To the extent the Veteran may have incurred additional disability in the form of residuals of a right leg amputation (including loss of leg height and other residuals) as the result of surgery on April 29, 2003, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.  

2.  To the extent the Veteran may have incurred additional disability in the form of increased degenerative joint disease of the spine (with bone spurring and arthritis) as the result of surgery on April 29, 2003, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.  

3.  The Veteran currently has no service-connected disabilities, and, accordingly, is not precluded from all forms of substantially gainful employment as a result of such disabilities.  


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of right leg amputation with loss of leg height and other residuals are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2013).  

2.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for degenerative joint disease of the spine with bone spurring and arthritis are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2013).  

3.  The criteria for entitlement to a total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (20130.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of January and April 2008, and once again in May, July, and October 2011, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him an appropriate VA examination.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions offered during the course of a Travel Board hearing in July 2010, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of right leg amputation with loss of leg height and other residuals, as well as for degenerative joint disease of the spine with bone spurring and arthritis.  In pertinent part, it is contended that the aforementioned disabilities are the result of negligence on the part of VA personnel in the performance of the surgical amputation of the Veteran's right leg on April 29, 2003, and subsequent fitting of a prosthesis.  More specifically, it is contended that VA surgeons did not leave enough skin on the Veteran's leg stump, and that the change in length of his right leg, from pre-amputation to post-amputation with use of a prosthesis, caused or aggravated his low back disability.  

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or any Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In the present case, pertinent evidence of record is to the effect that, on April 29, 2003, the Veteran underwent a below-the-knee amputation of his right leg following repeated traumatic injuries.  Noted at the time of the surgery was that the Veteran's right lower extremity was essentially nonfunctional, and that the Veteran was ambulatory on crutches only.  

In mid-November 2002, prior to the surgery, a VA registered nurse explained to the Veteran the role of the Amputee Clinic, and discussed amputation surgery, as well as its postoperative residuals, phantom pain, casting, and pre-prosthetic training.  Additionally discussed was the Veteran's prosthetic prescription and training.  At the time of that conversation, the Veteran indicated that he had no further questions.  Accordingly, it was recommended that, at his next opportunity, he stop in to see the VA prosthetist.  

In a VA Surgery Informed Consent Progress Note dated in late April 2003, it was noted that the Veteran had the opportunity to ask questions freely, and that answers were provided.  Further noted was that the Veteran indicated comprehension of the discussion, and that risks, benefits, and alternatives to the Veteran's surgery were explained.  The Veteran was further informed of the possible need for perioperative blood product administration, and of the risks associated with transfusion.  The Veteran indicated that he understood, and consented to blood product administration, were such administration to be indicated.  Noted at the time was that the Veteran freely consented to the procedure/treatment without duress or coercion, and that the risks and options of anesthesia/sedation were discussed with him.  Finally, the Veteran was informed that the risk of his surgery included the failure of his wound to heal, infection, a need for an additional operation, bleeding requiring transfusion, phantom pain, and permanent disfigurement.  

Following the Veteran's surgery, it was noted that he tolerated the procedure well, and that his postoperative course was unremarkable.  Moreover, the Veteran's pain was well managed with oral analgesics, and he participated fully in physical therapy.  

During the course of VA outpatient treatment in mid June 2003, it was noted that the Veteran was reporting for evaluation for readiness for prosthetic fitting.  At the time, the Veteran reported substantial difficulty with pain, with only one day when he was pain-free.  The Veteran gave a history of multiple fractures to his right tibia with an ultimate need for amputation, given that the Veteran had osteomyelitis, as well as chronic pain issues.  Significantly, the Veteran continued to report that he experienced phantom pain which was much more severe than the pain he experienced preamputation.  

On physical examination, the Veteran's incision was well healed.  There was minimal edema, though still some edema distally at the residual limb.  According to the examiner, the Veteran had full extension in the knee as well as normal strength.  Moreover, the Veteran was able to ambulate with one axillary and one Lofstrand crutch.  According to the evaluator, the Veteran was ready for prosthetic fitting.  

During the course of subsequent VA outpatient treatment in mid July 2003, it was noted that the Veteran was in his temporary socket, which needed to be realigned and reinforced.  On physical examination, the Veteran's socket was flexed more than it needed to be, which was reflected in his gait.  There was, however, no evidence of any skin breakdown.  At the time of evaluation, the Veteran complained of some discomfort at the socket with ambulation.  He was, therefore, given additional socks.  Noted at the time was that the Veteran would have his socket realigned as suggested, and that he should return to the clinic in one month for follow-up.  

During the course of VA outpatient treatment in November 2003, it was noted that the Veteran recently had a new socket fabricated with pin suspension.  According to the Veteran, he was very happy with his pin suspension.  Noted at the time was that the Veteran was having some erythema over the superior pole of his patella, and, actually had some breakdown in that area.  Accordingly, the Veteran was instructed to use Vitamin E or mineral oil over the area so as to minimize traction when he was sitting.  There was some erythema over the medial femoral condyle, for which the Veteran was instructed to give his prosthetist a call in order to make modifications to his socket were the erythema to persist for more than 15 minutes after he removed his prosthesis.  At the time of evaluation, the Veteran demonstrated a stable gait pattern without a cane, and was happy with the fit of his prosthesis.  

On subsequent VA outpatient treatment in September 2004, it was noted that the Veteran was "out of fit" with his current socket, and had been stabilized with stump socks for the past four months.  On physical examination, there was evidence of erythema, but no skin breakdown.  The Veteran had a mature stump, and was wearing stump socks.  Noted at the time was the Veteran's gait was smooth and even in his prosthesis, and that his foot appeared to be in good repair on the prosthetic side.  Accordingly, the Veteran was given a prescription for a new socket, specifically, a total contact socket with alpha liner and pin suspension.  

VA radiographic studies of the Veteran's lumbosacral spine conducted in January 2005 showed evidence of minimal degenerative spurring of the spine.  

During the course of private treatment in early January 2006, the Veteran indicated that, prior to his surgery, his right leg was shorter than his left leg.  However, following his amputation in 2003, his leg length was restored, with the result that, according to the Veteran, his back pain became "much much worse."  

In a VA Amputee Clinic consult dated in mid May 2007, it was noted that the Veteran was having issues with phantom pain, and that he was concerned that his prosthesis might not fit properly.  However, according to the Veteran, his pain was irrespective of whether or not he was wearing his prosthesis.  According to the Veteran, he experienced a burning pain which bothered him at night and when he was wearing his prosthesis, though there really was very little variation in that pain.  Significantly, the Veteran had no tenderness at his stump, and had nothing really consistent with a poor fitting socket.  On physical examination, the Veteran ambulated without any assistive device, and exhibited a steady, though uneven, gait.  According to the Veteran, his leg was shorter on the right before his amputation secondary to multiple trauma, with the result that the Veteran thought that the length of his shank should be adjusted.  However, according to the examiner, the Veteran's socket appeared to be comfortable for him.  Moreover, the Veteran had no more pain than prior to his amputation.  Significantly, at the time of evaluation, there was no evidence of any mechanical breakdown or other evidence of problems with the Veteran's prosthesis.  

During the course of a private outpatient evaluation in March 2008, it was noted that the Veteran was involved in an attempt to get disability benefits, and that, while his care had been focused on symptom relief and improvement in function, it was "fairly clear" that such care was not his focus.  In addition, according to the examiner, the Veteran's behavior could best be described as histrionic.  This was to say that he had some ideas regarding the potential cause of his problems which did not fit with physical findings.  For example, standing with his hip prosthesis, the Veteran's right pelvis was lower than his left, which was confirmed by radiographic studies.  However, the Veteran felt that his right leg length had been increased enough to cause back pain.  According to the examiner, while the Veteran's leg length may not have been increased enough yet to square up his back, the prosthesis maker had appropriately kept the Veteran's prosthesis short, feeling that he could build that up with shoe lifts over time.  

During the course of private outpatient treatment in April 2008, it was noted that the Veteran had a lot of thinning of the tissue of the medial compartment of his right knee joint such that the bone was very minimally covered by tissue on the medial side.  According to the examiner, the Veteran was going to have a new prosthesis fitting, which would hopefully put him in more comfortable fit.  According to the evaluating physician, while ideally, it would be better if the Veteran's stump were a little shorter as far as the bony prominence of the tibia, that would require another surgery.  

In undated correspondence, a VA or private nurse practitioner indicated that, according to the Veteran, he had broken his leg several times prior to his amputation, with the result that his body had adapted to one leg being shorter than the other.  Accordingly, the Veteran contended that the prosthetic device with which he had been fitting did not allow for the same irregularity in his gait, with the result that he had developed severe back pain caused by the prosthetic device.  Based upon available information, the nurse practitioner was of the opinion that there was no indication that Veteran's prosthetic device caused his back condition.  However, it was as likely as not the case that the prosthetic device, through altering what was the Veteran's normal gait, had aggravated his lower back condition.  More specifically, it was at least as likely as not the case that 50 percent of the Veteran's joint pain was due to the altered gait secondary to his prosthetic device.  However, the remaining changes in his spine were most likely related to age.  

Following a review of the Veteran's claims folder and medical records in October 2009, a VA physician noted that, on April 29, 2003, the Veteran underwent a right below-the-knee amputation following sustained multiple fractures to the bones in his right lower extremity and multiple bouts of osteomyelitis.  According to the examiner, amputation was frequently performed after a patient has undergone extensive medical or surgical intervention to salvage the limb.  In a Veteran's case, prior to his surgery, he was contacted by the Amputee Clinic regarding postoperative phantom pain, his prosthesis, prosthesis training, casting, and the role of the Amputee Clinic following surgery.  An orthopedic staff note from late April 2003 indicated that options for treatment, as well as the risks and benefits of surgery were discussed and agreed upon.  Moreover, following his surgery, the Veteran was seen and evaluated by both physical and occupational therapy, who provided the equipment he would need at home.  The Veteran was subsequently cleared for discharge by both physical and occupational therapy, inasmuch as he had proven to be able to function independently, and was given exercises to perform at home.  

A further review showed that the Veteran began complaining of phantom limb pain in early June 2003, for which he was begun on medication.  According to the examiner, various types of pain were experienced by individuals with limb loss, including nonpainful phantom limb sensations, phantom limb pain, residual limb pain, and back and neck pain.  However, severe phantom limb pain was unusual.  

According to the examiner, back and neck pain were common following amputation of an extremity, with likely contributing factors being asymmetric pelvic motion, with weight shifts and shoulder motion during gait, asymmetric standing posture, and overuse of the remaining extremities.  Significantly, back and neck pain were often more functionally limiting than phantom limb pain.  According to the examiner, the Veteran's low back pain was likely a combination of the aging process, and the amputation of his right lower extremity below the knee.  

In the opinion of the examiner, there was no evidence of any fault on VA's part due to carelessness, negligence, lack of proper skill, or error in judgment in the Veteran's hospital care, medical or surgical treatment, or examination.  

Pertinent evidence of record is to the effect that the Veteran failed to report for a VA examination scheduled in November 2011 in conjunction with his current claims.  Accordingly, additional evidence which might have proven helpful to the Veteran's claims was not obtained.  

In evaluating the Veteran's claimed additional disability, the Board has a duty to assist to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed various residuals of his right leg amputation, as well as degenerative joint disease of the spine, to negligence on the part of VA medical personnel in the performance of his surgery in April 2003.  However, and as noted above, a VA examiner, following a review of the Veteran's entire claims folder and medical records, found no evidence of any such negligent care.  In point of fact, in the opinion of the examiner, there was no evidence of fault on the VA's part due to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA personnel.  

The Board finds the aforementioned opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the disabilities at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 18 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion].  Significantly, the VA physician provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his right lower extremity symptomatology, as well as his low back pathology, to negligence on the part of VA medical personnel.  The Veteran's statements and history, when weighed against the objective evidence of record (to include the aforementioned medical opinion) are neither credible nor probative.  Moreover, there is no persuasive evidence that negligence on the part of VA medical personnel caused the additional disability which the Veteran alleges he has experienced.  Significantly, while based on the evidence of record, the Veteran's right lower extremity amputation may have in some way aggravated his low back disability, there is no indication that, to the extent such aggravation actually occurred, that aggravation was the result of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA medical personnel.  Moreover, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of the aforementioned disabilities.  Significantly, an opinion which requires medical knowledge must because provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following a review of the record, the Board finds that the most probative evidence of record is against the Veteran's claims for benefits under the provisions of 38 U.S.C.A. § 1151 or the residuals of right leg amputation or degenerative joint disease of the spine with bone spurring and arthritis.  In that regard, the VA physician who provided the aforementioned medical opinion reviewed the Veteran's complete VA claims folder, and cited evidence specific to the Veteran's case in concluding that VA care did not result in the disability in question.  In fact, there is no objective medical evidence that negligence on the part of VA personnel was, in fact, responsible for additional disability.  Under the circumstances, the weight of the evidence demonstrates that, to the extent that the Veteran experiences additional disability of his right lower extremity or spine, such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel.  Nor does the evidence indicate that the pathology in question would be considered not reasonably foreseeable.  Accordingly, the Veteran's claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  

Total Disability Rating Based on Individual Unemployability

Turning to the issue of a total disability rating upon individual unemployability, the Board notes that such a rating may be assigned where the schedular rating is less than total when it is found that the service-connected disability or disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  

In the present case, a review of the record discloses that the Veteran has completed one year of college.  Reportedly, the Veteran has had occupational experience as a carpenter, and last worked regularly around or about April of 2003.  Currently, the Veteran has no service-connected disabilities.  

With regard to the above, total disability ratings for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2013).  

In the case at hand, a number of medical practitioners have alluded to the fact that, as a result of the Veteran's various disabilities, he is most likely precluded from physical, or perhaps even sedentary, employment.  However, as noted above, service connection is not currently in effect for any of the disabilities in question.  Significantly, a total disability rating based upon individual unemployability is for application only in those cases where it is demonstrated that the Veteran's service-connected disabilities, in and of themselves, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in all forms of substantially gainful employment.  Accordingly, and absent evidence of any service-connected disability, a total disability rating based upon individual unemployability must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of right leg amputation with a loss of leg height and other residuals are denied.  

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for degenerative joint disease of the spine with bone spurring and arthritis are denied.  

A total disability rating based upon individual unemployability due to service-connected disability is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


